                        IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                 WESTERN DIVISION
                                   No. 5:20-cv-489-BO

TIMOTHY H . LINDSEY,                                  )
                                                      )
       Plaintiff,                                     )
                                                      )
V.                                                    )               ORD E R
                                                      )
                                                      )
BRYAN KONIG, eta!.,                                   )
                                                      )
       Defendant.                                     )


       This matter is before the Court on the Memorandum and Recommendation (M&R) of

United States Magistrate Judge Robert B. Jones [DE 4]. No objections to the M&R have been

filed, and the matter is ripe for review. For the reasons discussed below, the Court adopts the

M&R in its entirety and plaintiff's complaint is dismissed.

       A district court is required to review de nova those portions of an M&R to which a party

timely files specific objections or where there is plain error. 28 U.S.C. § 636(b)(l) ; Thomas v. Arn,

474 U.S . 140, 149- 50 (1985) . " [I]n the absence of a timely filed objection, a district court need

not conduct de nova review, but instead must only satisfy itself that there is no clear error on the

face of the record in order to accept the recommendation." Diamond v. Colonial Life & Acc. Ins.

Co., 416 F.3d 310, 315 ( 4th Cir. 2005) (internal quotation and citation omitted).

       No party has objected to the M&R and the time for doing so has passed. The Court has

reviewed the M&R and is satisfied that there is no clear error on the face of the record.

Accordingly, the M&R is ADOPTED.




           Case 5:20-cv-00489-BO Document 6 Filed 11/23/20 Page 1 of 2
                                       CONCLUSION

       The M&R of Judge Jones is ADOPTED. [DE 4]. Plaintiffs complaint is DISMISSED. The

clerk is DIRECTED to close the case.




       SO ORDERED, this the # d a y of November, 2020.




                                         UNITED STATES DISmCJUDGE




                                           2

          Case 5:20-cv-00489-BO Document 6 Filed 11/23/20 Page 2 of 2
